Appellate Case: 21-4097     Document: 010110695741      Date Filed: 06/13/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         June 13, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                        No. 21-4097
                                                (D.C. No. 1:17-CV-00167-RJS-CMR)
  DERALD W. GEDDES,                                           (D. Utah)

        Defendant - Appellant,

  and

  BLACK ROCK VENTURES, LLC;
  NATIONWIDE BANK; SUZANNE
  GRISMORE GEDDES; STATE OF
  UTAH, Tax Commission; WEBER
  COUNTY, UTAH,

        Defendants.
                          _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-4097    Document: 010110695741        Date Filed: 06/13/2022      Page: 2



        Derald W. Geddes, proceeding pro se, filed this interlocutory appeal from the

 district court’s denial of his motion to dismiss. Because we lack jurisdiction to

 review the district court’s nonfinal order, we dismiss this appeal.

                                  I. BACKGROUND

        In 2007, Mr. Geddes was assessed for tax liabilities for tax years 2003-2005.

 A late filing penalty for the tax year 2004 was assessed in 2017. Between 2011 and

 2013, Mr. Geddes was also assessed for tax liabilities for tax years 2007-2010.

        In October 2017, the government filed the underlying action in district court

 seeking to reduce to judgment $994,682.10 of unpaid federal income tax and civil

 penalty assessments, and to foreclose related federal tax liens. The government filed

 the action three days before the statute of limitations ran on Mr. Geddes’s 2003

 liabilities and eight months before the limitations period would run on his 2004-2005

 liabilities.

        At the time of filing, the government believed Mr. Geddes was residing in

 Chile. After serving the other defendants, the government informed the court that

 Mr. Geddes had not been served because he was not living in the United States. The

 government hired a private investigator to locate Mr. Geddes in Chile so he could be

 served, but the investigator was unable to find him.

        In February 2020, Mr. Geddes was arrested in Florida on related criminal

 charges and taken into federal custody. In January 2021, the IRS Office of Chief

 Counsel informed counsel for the government in this matter that Mr. Geddes was

 being held in the Weber County Jail awaiting trial on the criminal charges. In

                                                2
Appellate Case: 21-4097      Document: 010110695741         Date Filed: 06/13/2022   Page: 3



 February 2021, the government served Mr. Geddes with the Summons and

 Complaint.

       Mr. Geddes responded by filing a motion to dismiss the action based on

 insufficient service of process under Rule 4(m) of the Federal Rules of Civil

 Procedure, 1 lack of subject matter and personal jurisdiction, and immunity from suit

 as a foreign sovereign.

       The district court rejected Mr. Geddes’s jurisdictional challenges and his

 contention that he was immune from suit under the Foreign Sovereign Immunities

 Act and the Constitution. Regarding his immunity claim, the court observed that

 Mr. Geddes is “not a foreign state or sovereign and has not shown how he can qualify

 for immunity under the Act.” ROA at 70; see also id. at 71 (“Geddes provides no

 argument or support for [his] contentions [that he is immune from suit under the

 Foreign Sovereign Immunities Act and the Constitution] as required by Local

 Rule 7-1(a)(1)” and “none of these authorities provide a source of immunity to

 defendants like Geddes.”).




       1
           Rule 4(m) provides in relevant part:
                If a defendant is not served within 90 days after the complaint
                is filed, the court--on motion or on its own after notice to the
                plaintiff--must dismiss the action without prejudice against
                that defendant or order that service be made within a
                specified time. But if the plaintiff shows good cause for the
                failure, the court must extend the time for service for an
                appropriate period.

                                                   3
Appellate Case: 21-4097     Document: 010110695741        Date Filed: 06/13/2022     Page: 4



       As for Mr. Geddes’s argument about insufficient service of process, the court

 determined the government had shown good cause for not serving Mr. Geddes within

 90 days of filing the complaint. Alternatively, the court said the government should

 be granted a permissive extension of time to effectuate service. The court therefore

 denied Mr. Geddes’s motion to dismiss and granted the government a 30-day

 extension of time to properly effect service. 2

       Mr. Geddes then filed this interlocutory appeal from the district court’s order.

                                    II. DISCUSSION

       The government contends we lack jurisdiction over this interlocutory appeal

 because the order denying the motion to dismiss is not a final decision and the order

 is also not appealable under the collateral order doctrine. We agree.

       Under 28 U.S.C. § 1291, we have “jurisdiction of appeals from all final

 decisions of the district courts of the United States.” “A final decision is one that

 fully resolves all claims for relief.” Harolds Stores, Inc. v. Dillard Dep’t Stores, Inc.,

 82 F.3d 1533, 1541 (10th Cir. 1996).

       The district court’s order denying the motion to dismiss is not a final decision

 under § 1291 because it did not resolve any claims for relief. Instead, it is a nonfinal

 order that “ensures . . . litigation will continue in the District Court.” Yousef v. Reno,

 254 F.3d 1214, 1217 (10th Cir. 2001) (quotations omitted). After the district court




       2
           The government re-served Mr. Geddes with the complaint five days later.

                                                   4
Appellate Case: 21-4097     Document: 010110695741        Date Filed: 06/13/2022      Page: 5



 entered its order, the government re-served the complaint. Mr. Geddes then filed an

 answer and counterclaim as well as a motion seeking discovery.

       In his reply brief, Mr. Geddes appears to concede the district court’s order is

 not final, explaining that “[f]inal decisions are not the only appealable orders.” Aplt.

 Reply Br. at 15. He contends, however, that his “[a]ppeal is appealable pursuant to

 1291 and [the] collateral order doctrine.” Id.

       The collateral order doctrine, first recognized in Cohen v. Beneficial Industrial

 Loan Corp., 337 U.S. 541, 546 (1949), provides a narrow exception to the

 final-decision rule by recognizing “a small class of collateral rulings that, although

 they do not end the litigation, are appropriately deemed final.” Mohawk Indus., Inc.

 v. Carpenter, 558 U.S. 100, 106 (2009) (quotations omitted). “To fall within this

 small class, a district court order must satisfy three requirements: it must

 [1] conclusively determine the disputed question, [2] resolve an important issue

 completely separate from the merits of the case, and [3] be effectively unreviewable

 on appeal from a final judgment.” United States v. Tucker, 745 F.3d 1054, 1063

 (10th Cir. 2014) (quotations omitted).

       Mr. Geddes does not explain how the district court’s order meets any of the

 collateral order doctrine requirements. See Aplt. Reply Br. at 15. The government

 argues persuasively why it does not. See, e.g., Aplee. Br. at 21 (explaining that

 “although the efficacy of service of process is an issue that is separate from the

 underlying merits dispute about Geddes’s tax liability, it is also an issue that is fully

 reviewable on appeal at the conclusion of the underlying litigation”); id. at 24

                                                  5
Appellate Case: 21-4097     Document: 010110695741         Date Filed: 06/13/2022     Page: 6



 (characterizing Mr. Geddes’s “claim to immunity as a purportedly sovereign citizen”

 as “frivolous as a matter of law” and therefore asserting it is not an “important issue”

 for purposes of the collateral order doctrine (quotations omitted)).

        Finally, Mr. Geddes contends the district court’s order is an “[a]ppealable

 interlocutory order pursuant [to] 28 U.S.C. § 1292(b) when jurisdiction and immunity

 are also challenged.” Aplt. Reply Br. at 15. But he offers no further explanation as

 to how § 1292(b) applies to his case. See id. Section 1292(b) provides:

               When a district judge, in making in a civil action an order not
               otherwise appealable under this section, shall be of the
               opinion that such order involves a controlling question of law
               as to which there is substantial ground for difference of
               opinion and that an immediate appeal from the order may
               materially advance the ultimate termination of the litigation,
               he shall so state in writing in such order.

 But Mr. Geddes never sought certification of his interlocutory appeal under § 1292(b),

 and the district court never issued such a certification. Section 1292(b) therefore does not

 permit us to exercise jurisdiction over Mr. Geddes’s interlocutory appeal.

                                    III. CONCLUSION

        We dismiss this interlocutory appeal for lack of jurisdiction.


                                               Entered for the Court


                                               Scott M. Matheson, Jr.
                                               Circuit Judge




                                                 6